In an action against an attorney for an accounting and incidental relief, in which defendant has interposed a counterclaim for an accounting, plaintiff appeals from an order of the Supreme Court, Kings County, dated July 21, 1960, which denied his motion for summary judgment and conditionally granted defendant’s cross motion to preclude the plaintiff from offering evidence upon the trial as to the matters alleged in the complaint, by reason of plaintiff’s failure to furnish a bill of particulars pursuant to a demand. Order modified: (1) by striking out its first decretal paragraph denying plaintiff’s motion for summary judgment; (2) by substituting therefor a provision granting such motion to the extent of directing summary judgment in favor of plaintiff for an accounting only; (3) by striking out the second decretal paragraph granting defendant’s cross motion to preclude; and (4) by substituting therefor a provision denying such motion. As so modified, order affirmed, with $10 costs and disbursements to appellant. Where an attorney collects money and retains it, he is bound to render an account thereof to the client when called upon to do so (Matter of Ernst, 54 App. Div. 363). In advance of such account, the client is not required to furnish a bill of particulars (Moore v. Reinhardt, 132 App. Div. 707). Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.